Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE)
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2021 has been entered.

Reasons for Allowance
Claim 1, and those depending therefrom including claims 2-3, 5-8, 16-19, and 21, is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to anticipate or render obvious, in combination with all other claimed limitations, “a coupling insert comprising a metal or a metal alloy” as now claimed.
The prior art of Weihrauch (US-2005/0160546) did not disclose a coupling insert and the prior art of Schnurr (DE102012021331A1) was cited as a teaching for a coupling insert (cover body 8).  However, the coupling insert of Schnurr is made of an injection molding material, a material preferable in the use of toothbrushes for its ease in manufacturing as well as cost.  Therefore, it would not have been obvious to modify Weihrauch or Schnurr to include a coupling insert comprising a metal or a metal alloy as now claimed.  
For these reasons, claim 1, and those depending therefrom including claims 2-3, 5-8, 16-19, and 21, is allowed.

Claim 22, and those depending therefrom including claim 23, is allowed.
The prior art fails to anticipate or render obvious, in combination with all other claimed limitations, “wherein at least one of the first component and the second component comprises cellulose reservoirs filled with at least one oral-care chemical active to be released therefrom and delivered on contact with water, saliva, or due to mechanical influence by the bristle filaments during brushing.”  
The prior art of Weihrauch (US-2005/0160546) did not contain the previously claimed “pads,” and therefore Kang (US-2015/0257525) was cited for the teaching of a pad (in the form of a bristle, where “pad” is considered a thick piece of material used to hold or absorb liquid) filled with an oral-care chemical (organic particles which release functional components useful for oral health while brushing).  However, Kang does not contain reservoirs as now claimed, nor does Kang make obvious the claimed reservoirs.  
For these reasons, claim 22, and those depending therefrom including claim 23, is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723